UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 22-6105


DANIEL DRAPER,

                     Plaintiff - Appellant,

              v.

MS. BARNES, Warden; DR. ONAHA, Medical Doctor; MRS. RAMSEY, Medical
Nurse,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Timothy M. Cain, District Judge. (9:21-cv-00185-TMC)


Submitted: April 14, 2022                                          Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Daniel Draper, Appellant Pro Se. Beth Drake, Acting United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Draper appeals the district court’s order dismissing without prejudice his

action filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), for failure to exhaust administrative remedies. The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).             The

magistrate judge recommended dismissing the complaint and advised Draper that failure

to file timely, specific objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Draper did not file objections, and

the district court accepted the magistrate judge’s recommendation to dismiss the complaint.

The district court subsequently issued a text order stating that it received notification that

the magistrate judge’s report and recommendation was mistakenly mailed to the incorrect

person and correctional facility.

       All parties must be served with and given an opportunity to object to the findings

and recommendations of a magistrate judge. 28 U.S.C. § 636(b)(1)(C). Here, the record

establishes that Draper did not receive the magistrate judge’s report and recommendation

before the district court issued its dismissal order, thus depriving Draper of his right to file

objections. Accordingly, we vacate the district court’s dismissal order; grant Draper’s

motion to remand the case to the district court; and remand with instructions to serve the

magistrate judge’s report and recommendation on Draper and to provide him with an




                                               2
opportunity to file objections. ∗ We deny Draper’s motions to appoint counsel and to send

an investigator to FCI Bennettsville. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          VACATED AND REMANDED




      ∗
        Defendants do not oppose Draper’s motion to remand the case to the district court
to allow Draper the opportunity to file objections to the magistrate judge’s report and
recommendation.

                                           3